Opinion by
Judge Lindsay:
The bill of exchange described in the petition is an inland bill and hence it was not necessary to bind the indorser or acceptor that it should be protested.
The petition does distinctly state that the bill was dishonored and that appellant was duly notified of that fact.' It is true the plaintiff does not state the manner in which the notice was given, and that he pleads a legal conclusion. This defect could have been reached by demurrer, but it cannot be said that because the cause of action is not stated with technical accuracy arid according to the established rules of pleading, the petition discloses no cause of action at all, and unless we do so hold, we can not reverse upon this appeal.
The judgment must therefore be affirmed.